Case 2:18-cv-08048-SVW-JC Document 30-2 Filed 12/26/18 Page 1 of 2 Page ID #:192



  1 HUESTON HENNIGAN LLP
    John C. Hueston, State Bar No. 164921
  2 jhueston@hueston.com
    Moez M. Kaba, State Bar No. 257456
  3 mkaba@hueston.com
    Sourabh Mishra, State Bar No. 305185
  4 smishra@hueston.com
    Michael H. Todisco, State Bar No. 315814
  5 mtodisco@hueston.com
    523 West 6th Street, Suite 400
  6 Los Angeles, CA 90014
    Telephone: (213) 788-4340
  7 Facsimile: (888) 775-0898
  8 Attorneys for Defendant Elon Musk
  9
                               UNITED STATES DISTRICT COURT
 10
                             CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      VERNON UNSWORTH,                            Case No. 2:18-cv-08048
 13
                      Plaintiff,                  Judge: Hon. Stephen V. Wilson
 14
                vs.                               [PROPOSED] ORDER GRANTING
 15                                               DEFENDANT ELON MUSK’S
                                                  MOTION TO DISMISS PLAINTIFF
 16 ELON MUSK,                                    VERNON UNSWORTH’S
                                                  COMPLAINT
 17                   Defendant.
                                                  Hearing Date: April 1, 2019
 18                                               Time: 1:30 p.m.
                                                  Place: Courtroom 10A
 19
                                                  Complaint Filed:    Sept. 17, 2018
 20                                               Trial Date:         None set
 21
 22
 23
 24
 25
 26
 27
 28
                                                -1-
                  [PROPOSED] ORDER GRANTING DEFENDANT ELON MUSK’S MOTION TO DISMISS
      5449794
Case 2:18-cv-08048-SVW-JC Document 30-2 Filed 12/26/18 Page 2 of 2 Page ID #:193



  1             Before this Court is Defendant Elon Musk’s Motion to Dismiss Plaintiff
  2 Vernon Unsworth’s Complaint. After reviewing and considering the papers filed in
  3 connection with the motion, and hearing the arguments from the parties, the Court
  4 GRANTS Elon Musk’s Motion to Dismiss.
  5             IT IS HEREBY ORDERED that Plaintiff’s Complaint in the above-captioned
  6 case is DISMISSED.
  7
  8 Dated: _____________, 2019
                                                  Hon. Stephen V. Wilson
  9                                               Judge, United States District Court
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -2-
                  [PROPOSED] ORDER GRANTING DEFENDANT ELON MUSK’S MOTION TO DISMISS
      5449794
